DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-13 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method comprising selecting a path, applying a hysteresis-compensated drive signal to an actuator comprising a piezoelectric material to move an object along the selected path, and identifying at least one change of direction of the actuator element along the selected path wherein the hysteresis-compensated portion is based in part on the change in direction, or an inverse equation of a hysteresis model comprising an equation of position of the actuator element when actuated between the first position and the second position by an uncompensated drive signal.
In the prior art, Yang (Yang et al., “Design and Control of a Multi-DOF Micromanipulator Dedicated to Multiscale Manipulation”, Smart Mater. Struct. 26 (2017) 115016 (25pp)),  Liu (Liu et al, “KP Model for Hysteresis of Piezoelectric Ceramic Actuators”, 2015 Chinese Automation Congress, IEEE, 2015, p. 253-257)  and Chen (CN 107544241 A) teach piezoelectric actuators with hysteresis compensation, but do not teach hysteresis compensation base don a detected change of direction of an actuator or an inverse equation of a hysteresis model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881